Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Quinpario Acquisition Corp. (the “Company”) on Form 10-Kfor the year ended December 31, 2013, as filed with the Securities and Exchange Commission (the “Report”), I, D. John Srivisal, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as added by §906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. To my knowledge, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the report. Date: March 7, 2014 By: /s/ D. John Srivisal D. John Srivisal Chief Financial Officer (Principal Financial and Principal Accounting Officer)
